Citation Nr: 1100302	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  09-04 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right elbow disorder.

2.  Entitlement to service connection for dental trauma.

3.  Entitlement to service connection for a left finger disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for gout.

7.  Entitlement to service connection for mild obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to August 1979 
and September 1990 to July 1991, with service in the Alabama Army 
National Guard from September 1986 to September 2002.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 and May 2006 rating decisions 
of the Department of Veterans Affairs' (VA), Regional Office 
(RO), in Montgomery, Alabama, and Jackson, Mississippi, 
respectively.  The RO in Montgomery, Alabama, is handling the 
matter.
		
The Board notes that additional evidence has been received since 
the January 2009 Statement of the Case without a waiver of RO 
jurisdiction.  Because this appeal is being remanded for other 
action, on remand, the RO should review the evidence and issue a 
Supplemental Statement of the Case.  See 38 C.F.R. § 19.31 
(2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

Additional development is necessary before the claims on appeal 
can be properly adjudicated.  First, the Board notes that service 
treatment records are missing from the Veteran's claims file.  
Specifically, while records from the Veteran's latter periods of 
service have been obtained, records from the Veteran's June 1979 
to August 1979 have not.  The United States Court of Appeals for 
Veterans Claims (Court) has determined that if all relevant 
personnel records have not been obtained, that may be a breach of 
the duty to assist and grounds for remand.  See 38 U.S.C. § 
5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet.App. 96, 
101-03 (2005).  These records must be obtained.

In addition, in the Veteran's March 2004 VA Form 21-526, he 
stated he received treatment from a physician in Montgomery, 
Alabama, at the Atlanta Highway Pri Med Physicians Group by the 
name of Dr. Curtis McLemore, and from a physician by the name of 
Dr. Fallahi at Montgomery Rheumatology.  It does not appear that 
any requests were made to obtain these records.  38 C.F.R. 
§ 3.159(c)(1) defines reasonable efforts in obtaining records 
outside the custody of the federal government as "an initial 
request for the records, and, if the records are not received, at 
least one follow-up request."  VA must attempt to obtain these 
records.  

Finally, the Board finds that details about the character of the 
Veteran's service must be ascertained before adjudication can 
take place.  A Report of Separation from the Alabama Army 
National Guard indicates that the Veteran served from September 
1986 to September 2002.  However, the Veteran's duty status, 
including the dates of active duty for training and inactive duty 
for training, is unknown.  This is essential information which 
must be obtained before adjudication can take place.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ensure that VA has 
complied with its duty to assist the 
Veteran under 38 C.F.R. § 3.159(c)(2) by 
requesting service medical and personnel 
records for the Veteran's June 1979 to 
August 1979 duty from the National 
Personnel Records Center.  Associate all 
such records with the Veteran's claim 
folder.  If no records can be obtained 
after an exhaustive search, VA's efforts 
and any resolution determined must be fully 
documented for the record, and compliance 
with 38 C.F.R. § 3.159(e)(i)-(iv) (2010) 
must be achieved.

2.  The RO/AMC shall contact the Veteran 
and request that he provide any 
authorization forms necessary to allow the 
RO/AMC to obtain  the private treatment 
records from the following providers 
identified in his March 2004 claim form: 

      a.  Dr. Curtis McLemore of Atlanta Hwy 
Pri  
           Med Physicians
      
      b.  Dr. Fallahi of Montgomery 
Rheumatology.  

Thereafter, the RO/AMC should attempt to 
obtain those records.  Duplicate records 
should not be associated with the claims 
file.

3. The RO/AMC shall contact the National 
Personnel Record Center and/or the 
appropriate service entity and request that 
(1) it verify the Veteran's periods of 
active duty, active duty for training, and 
inactive duty for training with the Alabama 
Army National Guard, and (2) forward any 
and all service medical records associated 
with such duty that are not already 
incorporated in the record.  If the dates 
and character of the Veteran's service in 
the Alabama Army National Guard cannot be 
ascertained, a written statement to that 
effect should be requested for 
incorporation into the record.

4.  After the foregoing development has 
been accomplished, if it is determined by 
the RO/AMC that an examination and/or a 
medical opinion is necessary to make a 
decision on any of the claims, an 
examination and/or medical opinion should 
be accomplished.  In so doing, it should be 
kept in mind that the Veteran served in the 
Southwest Asia Theater of operations during 
the Persian Gulf War and a Persian Gulf War 
disability examination may be necessary.  
It should also be considered that the 
Veteran's reports as to a continuity of 
symptomatology must be contemplated.

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

6.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this remand are to 
obtain additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

